         Case 1:20-cv-01469-DLF Document 111 Filed 12/01/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

               Plaintiffs,

       v.
                                                      No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

               Defendants.


            PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO SERVE
                        DEFENDANT BRYAN MCDONALD

       Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiffs hereby move for a 60-day

extension of time through February 1, 2021 to serve Defendant Bryan McDonald with the

summons and Third Amended Complaint. Undersigned counsel has contacted counsel for all

Defendants who have appeared in this action; they all take no position on this motion.

       Rule 4(m) provides a 90-day timeline for service of summonses, which commences on the

date upon which the complaint is filed with the Court. Here, the Third Amended Complaint was

docketed on September 3, 2020, thus the deadline for service is December 2, 2020. Plaintiffs have

timely served all but one officer named in the Third Amended Complaint. However, as set forth

below, numerous intervening factors have thwarted Plaintiffs’ ability to serve Defendant

McDonald within the default timeline. Where, as here, good cause has been shown, “the [C]ourt

must extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m).

                                  PROCEDURAL HISTORY

       On September 1, 2020, Plaintiffs filed a motion for leave to file their Third Amended

Complaint to name certain law enforcement officers involved in the June 1 attack on peaceful


                                                1
         Case 1:20-cv-01469-DLF Document 111 Filed 12/01/20 Page 2 of 5




demonstrators who had gathered at Lafayette Square Park to protest government violence against

black people and systemic racism. Dkt. 50. Plaintiffs added officers from the U.S. Park Police,

Metropolitan Police Department (“MPD”) and Arlington County Police Department (“ACPD”).

       For some of the officers, Plaintiffs were able to identify and list full first-and-last names.

For others, Plaintiffs included identifying information, e.g., only a last name or a helmet or arm

patch number. Bryan McDonald is a U.S. Park Police officer. At the time that Plaintiffs filed the

Third Amended Complaint, Plaintiffs did not have Defendant McDonald’s name. Thus, he was

identified as “HELMET NUMBER C723.” Dkt. 56. The Court granted Plaintiffs’ motion for

leave to amend by order dated September 3, 2020. On the same day, Plaintiffs’ Third Amended

Complaint was docketed with the Court. Dkt. 52.

       On September 9, 2020, Plaintiffs requested for summonses to issue for the added

defendants. The Court issued summonses for the defendants for whom Plaintiffs could provide

full names, but not for those who were identified by last name only or alternative means (including

Defendant McDonald). Dkt. 55. Thus, Plaintiffs moved for further identification or, in the

alternative, that the Court issue summonses for the added defendants as identified. Dkt. 56. On

October 2, 2020, the Court granted Plaintiffs motion and, as is relevant here, ordered Defendant

Gregory T. Monahan, Acting Chief of the U.S. Park Police, to provide Plaintiffs with the full

names of the U.S. Park Police officers listed in the Third Amended Complaint. By email dated

October 2, 2020, Defendant Monahan’s counsel provided the full names of those U.S. Park Police

officers. Plaintiffs submitted an updated request for summonses to issue for these officers. The

Clerk’s Office issued the summonses on October 16, 2020.




                                                 2
         Case 1:20-cv-01469-DLF Document 111 Filed 12/01/20 Page 3 of 5




                                     LEGAL ARGUMENT

       Plaintiffs have shown good cause for their inability to serve Defendant McDonald in the

90-day window set out in Rule 4(m), thus compelling this Court to extend the time for service.

First, Plaintiffs did not obtain Defendant McDonald’s full name until approximately one month of

the 90-day timeline had already passed and only after the Court compelled disclosure of his

identity. The Clerk’s Office issued the summonses for Defendant McDonald two weeks later.

Thus, Plaintiffs only had 47 of the 90 days, i.e., approximately half the time allotted by Rule 4(m),

to attempt service.

       Since this Court issued the summonses, Plaintiffs have worked diligently to locate and

serve all of the officers who were named in the Third Amended Complaint. Plaintiffs have largely

succeeded despite the aforementioned delay in securing names and summonses for most of the

U.S. Park Police officers. Plaintiffs have also succeeded despite encountering numerous other

challenges with effectuating service. As of the date of this filing, Plaintiffs have served all named

officers, with the exception of Defendant McDonald, who has proven especially difficult to

independently locate given his common name.

       Within the last two weeks, DOI has indicated in response to Plaintiffs’ inquiries that it

would facilitate service on any outstanding U.S. Park Police officers. Plaintiffs appreciate DOI’s

outreach and efforts. Just this morning, DOI informed Plaintiffs that the Department of Justice

(“DOJ”) will be representing Defendant McDonald in this matter. Undersigned counsel promptly

contacted DOJ counsel assigned to represent Defendant McDonald requesting that DOJ accept

service on Defendant McDonald’s behalf. DOJ counsel stated that he has not yet received

authorization to accept service. Thus, Plaintiffs need additional time to await further direction

from DOJ and—depending on DOJ’s response—possibly to attempt further service efforts



                                                 3
         Case 1:20-cv-01469-DLF Document 111 Filed 12/01/20 Page 4 of 5




directly. Plaintiffs request an additional 60 days out of an abundance of caution, but are hopeful

that DOJ will accept service well before the new deadline.

       Although DOI does not at this time represent any party, undersigned counsel nonetheless

consulted DOI regarding this motion, and DOI consents to the extension in order to effectuate

service upon Defendant McDonald.

                                        CONCLUSION

       For the aforementioned reasons, and for the good cause shown, Plaintiffs respectfully

request that this Court extend the time for service on Defendant McDonald by 60 days through

February 1, 2021.

December 1, 2020                                    Respectfully submitted,

                                                    /s/ Sonia Tabriz
                                                    John A. Freedman (D.C. Bar No. 453075)
                                                    David E. Kouba (D.C. Bar No. 483145)
                                                    Thomas D. McSorley (D.C. Bar No. 1001890)
                                                    Sonia Tabriz (D.C. Bar No. 1025020)
                                                    Arnold & Porter Kaye Scholer LLP
                                                    601 Massachusetts Avenue, N.W.
                                                    Washington, D.C. 20004
                                                    (202) 942-5000
                                                    sonia.tabriz@arnoldporter.com

                                                    Scott Michelman (D.C. Bar No. 1006945)
                                                    Arthur B. Spitzer (D.C. Bar No. 235960)
                                                    Michael Perloff (D.C. Bar No. 1601047)
                                                    American Civil Liberties Union Foundation
                                                           of the District of Columbia
                                                    915 15th Street NW, Second Floor
                                                    Washington, D.C. 0005
                                                    (202) 457-0800
                                                    smichelman@acludc.org

                                                    Jon Greenbaum (D.C. Bar No. 489887)
                                                    Arthur Ago (D.C. Bar No. 463681)
                                                    David Brody (D.C. Bar No. 1021476)
                                                    Arusha Gordon (D.C. Bar No. 1035129)
                                                    Noah Baron (D.C. Bar No. 1048319)

                                                4
Case 1:20-cv-01469-DLF Document 111 Filed 12/01/20 Page 5 of 5




                                  Lawyers’ Committee for Civil Rights Under
                                  Law
                                  1500 K Street N.W., Suite 900
                                  Washington, D.C. 20005
                                  (202) 662-8600
                                  jgreenbaum@lawyerscommittee.org

                                  Kaitlin Banner (D.C. Bar No. 1000436)
                                  Tristin Brown (D.C. Bar No. 1671642)
                                  Dennis Corkery (D.C. Bar No. 1016991)
                                  Hannah Lieberman (D.C. Bar No. 336776)
                                  Jonathan Smith (D.C. Bar No. 396578)
                                  Washington Lawyers’ Committee for Civil
                                         Rights and Urban Affairs
                                  700 14th Street, NW, Suite 400
                                  Washington, D.C. 20005
                                  (202) 319-1000
                                  kaitlin_banner@washlaw.org


                                  Counsel for Plaintiffs




                              5
        Case 1:20-cv-01469-DLF Document 111-1 Filed 12/01/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

               Plaintiffs,

        v.
                                                    No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

               Defendants.


                                   [PROPOSED] ORDER

        Upon consideration of Plaintiffs’ Motion for Extension of Time to Serve Defendant Bryan

McDonald, and for the good cause shown therein, it is hereby ORDERED that the Motion is

GRANTED.

        The time for service on Defendant Bryan McDonald is hereby extended through February

1, 2021.


Date:
                                            Dabney L. Friedrich
                                            United States District Judge
